Case 7:20-mj-01761-UA Document1 Filed 02/14/20 Page 1 of 4

/
Approved: Lply Lo £4.)
JERPPREY C. COFFMAN

Assistant United States Attorney

Before: THE HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

—- FO a ae eee Ee OER

—~ AO maa Tol
UNITED STATES OF AMERICA COMPLAINT
Violations of 18

U.S.C. §§ 1951 and
924(c) (1) (A) (ii).

- Vy —

ANDRE F. McGRIFF,

COUNTY OF OFFENSE:

Defendant.
ORANGE

—- - | |- =| =| | = tm KE

SOUTHERN DISTRICT OF NEW YORK, ss.:

DANIEL B. ROSPERT, being duly sworn, deposes and says
that he is a special agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE
(Hobbs Act Robbery)

1. On or about February 5, 2020, in the Southern District
of New York, ANDRE F, McGRIFF, the defendant, unlawfully and
knowingly did commit robbery, as that term is defined in Title 18,
United States Code, Section 1951 (b) (1), and did thereby obstruct,
delay, and affect commerce and the movement of articles and
commodities in commerce, as that term is defined in Titie 18,
United States Code, Section 1951 (b}(3}, to wit, McGRIFF robbed a
gas station located in and around the Town of Newburgh, New York.

(Title 18, United States Code, Section 1951.)

COUNT TWO
(Brandishing a Firearm in Furtherance of a Crime of Violence)

2. On or about February 5, 2020, in the Southern District
of New York, ANDRE F. McGRIFF, the defendant, during and in
relation toe a crime of violence for which he may be prosecuted in

 
Case 7:20-mj-01761-UA Document1 Filed 02/14/20 Page 2 of 4

a court of the United States, namely, the offense charged in Count
One of this Complaint, knowingly did use, carry, possess, and
brandish a firearm.

(Title 18, United States Code, Sections 924 (c) (1) (A) (ii) and 2.)

The bases for my knowledge and for the foregoing charges are,
in part, as follows:

3, I am a Special Agent with the FBI, currently assigned to
the Hudson Valley Safe Streets Task Force, and have been personally
involved in the investigation of this matter. This affidavit is
based upon my personal participation in the investigation of this
matter, my conversations with law enforcement officers, witnesses
and others, as well as my examination of reports and records.
Because this affidavit is being submitted for the limited purpose
of establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

4, Based on my participation in this investigation, and my
conversations with and review of reports of officers of the Town
of Newburgh, New York, Police Department (“TNPD”) and New Windsor,
New York, Police Department (“NWPD”), invoived in the
investigation, I have learned, among other things, the following:

a. On or about February 5, 2020, at approximately 1:27
a.m., TNPD officers responded to a report of a robbery that had
just occurred at a gas station in the Town of Newburgh.

kb. A TNPD Officer interviewed the gas station's
convenience store (“Store-1”) clerk (“Victim-1”), who reported the
following, among other things, in sum and substance:

i. A black male wearing black clothing and a
black mask had entered Store-1, displayed a black handgun, and
ordered Victim~-1 behind the counter.

ii. The man ordered Victim-1 to open the New York
Lottery (“NYL”) register and place the money into an orange bag
that the man had brought with him. Victim-1 did so, placing
approximately $70 cash into the man’s orange bag.

 
Case 7:20-mj-01761-UA Document1 Filed 02/14/20 Page 3 of 4

dai. The man then ordered Victim-1l to open the
store cash register. Victim-1 did so, placing approximately $700
cash into the man’s orange bag.

iv. The man then ordered Victim-1 to open a safe
in Store-1’'s office. After Victim-1 indicated that he could not
open the safe, the man told Victim-1 he would shoot Victim-1 if he
did not open the safe. After Victim-l again indicated that he
could not open the safe, the man ordered Victim-i to lay down in
the store’s office. Before the man left Store-1, Victim-1 heard
the man take NYL tickets.

om Video from Store-1’s surveillance system at the
time of the robbery depicts a black male wearing a dark hoodie
with the hood up, and a black mask, enter Store~-1 at approximately
1:23 a.m. The man’s sweatpants bore a white logo on the upper
left leg. Hanging slightly below the man’s sweatshirt, a white t-
shirt is visible. The t-shirt is partially torn on the defendant’s
right, rear side. The man brandished a black semi-automatic
handgun, ordered Victim-1 behind the counter, and engaged in the
other conduct reported by Victim-1 and set forth above.

d. A subsequent inventory check of Store-l’s NYL
tickets showed that the man took approximately 19 NYL scratch-off
tickets. A TNPD officer provided the associated NYL ticket numbers
to the NYL. An investigator with the New York State Gaming
Commission, Division of the Lottery, subsequently reported to the
TNPD officer that NYL tickets bearing some of these numbers had
been scanned on February 5, 2020, at approximately 9:15 p.m., at
another store in the Town of Newburgh (“Store-2”).

é. Law enforcement officers obtained video from Store-
2's surveillance system depicting the interior of Store-2 at
approximately 9:15 p.m. on February 5, 2020. That video depicts
a black male wearing a black sweatshirt and black sweatpants. The
man is seen scanning tickets in a NYL machine. The man’s
sweatpants bear a white logo on the upper left leg, consistent
with the sweatpants depicted in the Store-1 video from the time of
the robbery. Hanging slightly below the man’s sweatshirt, a white
t-shirt is visible. The t-shirt is partially torn, on the
defendant's right, rear side, consistent with the t-shirt depicted
in the Store-1 video from the time of the robbery. A NWPD detective
who has viewed this video identified the man as ANDRE F. McGRIFF,
the defendant, based upon prior police interactions.

f. On February 14, 2020, at approximately 1:00 a.m.,
a City of Newburgh Police Department (“CNPD”’) officer in a marked

 
Case 7:20-mj-01761-UA Document1 Filed 02/14/20 Page 4 of 4

police car conducted a traffic stop of a gray 2014 Acura RDX (the
“RDX”) registered to ANDRE F. McGRIFF, the defendant, and occupied
only by a black male driver. The driver pulled the RDX over. CNPD
officer approached the car and spoke briefly with the driver. A
TNPD officer, who was also present, identified the driver as
McGRIFF, based upon a prior arrest photograph. After a brief
interaction, McGRIFF abruptly accelerated the RDX, hitting a CNPD
officer with the RDX’s door, which was open. McGRIFF then sped
off. law enforcement officers pursued McGRIFF in their own cars,
but lost sight of the RDX.

g. A short time later, a law enforcement officer
observed ANDRE F. McGRIFF, the defendant, walking alongside Route
OW in the Town of New Windsor, a few miles from where the RDX had
been stopped. Law enforcement officers took McGRIFF into custody.

nh. A short time later, a law enforcement officer
located the RDX approximately one half-mile away from the location
at which ANDRE F. McGRIFF, the defendant, had been apprehended.
The RDX was in a ravine, and had sustained body damage. A NWPD
detective observed that it contained an orange bag and a firearm
magazine, which appeared to be loaded with ammunition.

5. Following the arrest of ANDRE F. McGRIFF, the defendant,
on or about February 14, 2020, TNPD officers interviewed McGRIFF.
The interview was video-recorded. I observed the interview in real
time. After waiving his Miranda rights and agreeing to speak with
the TNPD officers, among other things, McGRIFF stated, in sum and
substance, that he was the man depicted in the February 5, 2020
video from Store-2's surveillance system.

WHEREFORE, deponent respectfully requests that ANDRE F.
McGRIFF, the defendant, be imprisoned or bailed, as the case may
be. eos ns

a
A a pat et anes en

Special Agent Daniel B. Rospert
Federal Bureau of Investigation

Sworn to before me this
14th day of February, 2020

a , ms /
Cr seateT PI ce {Fi : bo “ oy

THE HONORABLE tase" McCARTHY
gt

UNITED STATES MAGISTRATE JUDGE

SOUTHERN DISTRICT OF NEW YORK

 

 
